Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 32 is objected to because of the following informalities:  Claim 32 recites, “the zone” which lacks antecedent basis. For the purpose of prior art analysis, Examiner assumes “a zone”.  Appropriate correction is required.


In response to amendment filed 07/16/2021, claims 13 and 19 have been amended. Claims 13-22, 24-29, and 31-32 are currently pending. Claim 32 is new.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 13-14, 21-22, 24-26, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holloway et al. (US Publication No. 2018/0264640 A1)


In regards to claim 13, Holloway teaches, An automaton for treating a surface for treatment, the automaton comprising a treatment device having a movable end configured to treat an inside surface of a building such as a surface walls, facades, and /or ceilings, (See abstract, paragraph 1, electromechanical arm suitable for spraying a treatment material on a surface of an enclosed space. Embodiments of the invention relate to a modular robot. See fig. 22, paragraph 137, electromechanical arm 900 comprises a wrist and elbow joint 940 between the extendable pole 902 and the spray gun 904 arranged to allow variation in the direction of the spray gun 904. Also see paragraph 166, The two surfaces may be side walls, the wall of a pipe or the floor and ceiling of a void. Also see paragraph 140, 188, reach from the wall 250 of the building) 
and an interface configured to indicate to the automaton the surface that is to be treated, wherein the interface comprises a screen configured to display a representation of at least a portion of the surroundings in which the surface for treatment is to be found, on the basis of data obtained from the surroundings or from a digital file of the surroundings in two or three dimensions, (See fig. 22, paragraph 137, The electromechanical arm 900 is also provided with a microcontroller in the form of a laptop 936 having a screen 910 for displaying the image from the camera 906. Also see fig. 49-51 and paragraphs 157-158, a user interface used by operators of a 
and wherein the interface is configured to enable a person to select the surface for treatment on the representation displayed on the screen,  (See paragraph 158 and figs. 49-51, The operator can also select the area to spray and the electromechanical arm calculates the movement required to spray that area.  In this case the strokes are shown as horizontal lines overlaid on the camera feed on the area to be sprayed. Also see paragraph 160)
wherein the data is received by the interface from a scanner, a 3D camera, other camera or a digital file to represent, in three dimensions, a portion of the surroundings on its screen  (See fig. 22, paragraph 137, The electromechanical arm 900 is also provided with a microcontroller in the form of a laptop 936 having a screen 910 for displaying the image from the camera 906. Also see fig. 49-51 and paragraphs 157-158, a user interface used by operators of a electromechanical arm as described in the present disclosure, showing the interface for controlling a spray gun mounted on the 

and wherein the automaton is autonomous (See abstract, paragraph 161, the robotic vehicle automatically calculates the area that needs to be sprayed…paragraph 28, the present invention provides a modular robot comprising a plurality of mutually connectable modules. Throughout paragraphs of Holloway describes functionality of the robot arm, where the term “robot” as known by person of ordinary skilled in the art, is known to be autonomous. Also, claim does not draw clear boundary as to what constitutes being “autonomous” (i.e. partial human intervene? Or no human intervene at all?). Even if a person controls over robot via computer remotely, one can still say that robot is autonomous since it performs the operation (i.e. physical movement/action) by itself)
and further comprises sensors and/or one or more cameras enabling the automaton to locate its position in the building in three dimensions. (See fig. 22, paragraph 137, The electromechanical arm 900 is also provided with a microcontroller in the form of a laptop 936 having a screen 910 for displaying the image from the 


	In regards to claim 14, Holloway teaches the automaton according to claim 13, wherein the interface is also configured to display information about the operation of the automaton.  (See figs. 49-51, edges of the screen displays information about the operation of the spray gun)


In regards to claim 21, Holloway teaches the automaton according to claim 13, wherein the data obtained in the surroundings is received by scanning said surroundings.  (See paragraph 27, To help the operator understand where the tool and spray nozzle is pointing laser cross hairs may be mounted and aligned with the nozzle.  
Alternatively the apparatus may comprise one or more laser rangefinders that can either scan a predefined area or rotate to build a 3D map.)  

In regards to claim 22, Holloway teaches the automaton according to claim 13,  further comprising: a base configured to move over the ground; and a platform mounted on the base and configured to move, at least in part, perpendicularly to the base; and wherein the treatment device are mounted on the platform.  (See fig. 15-16 and paragraphs 132-133, chassis 622 provided with four wheels 620 for moving over the ground. Also see fig. 71 and paragraph 184. Also see paragraph 25, 30, To help the operator manoeuvre the arm, a sled, ball or wheels may be used on a support for the arm.  These wheels may have their axle in line with the arm allowing the arm to be moved side to side more easily, or be mounted so the axle is perpendicular to the arm and making it easier for the arm to be pushed into and out of the void. Lastly see figs. 1-3, and paragraphs 117-120, a universal joint module may alternatively be provided to allow rotation about any axis perpendicular to the axial direction of the driven section 26.)


In regards to claim 24, Holloway teaches the automaton according to claim 13,  wherein the surface treatment comprises at least one of painting, sanding, and spraying a coating.  (See paragraph 188, The arm and spray gun may be used industrially, for 

In regards to claim 25, Holloway teaches the automaton according to claim 13. wherein the screen is configured to display a three-dimensional representation of at least a portion of the surroundings in which the surface for treatment is to be found, on the basis of data obtained from the surroundings or from a digital file of the surroundings in two or three dimensions.  (Holloway teaches generating a 3D map as well as displaying video data captured from camera which displays 3D representation (e.g. see at least fig. 49-51 and paragraphs 27, 135, 160))

In regards to claim 26, Holloway teaches the automaton according to claim 13,  wherein the interface is configured to display the operating parameters or any anomalies of the automaton. (See figs. 49-51)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. (US Publication No. 2018/0264640 A1) in view of Manzi et al. (US 20150147460 A1)

In regards to claim 31, Holloway teaches the automaton according to claim 13. Holloway does not specifically teach, further comprising presence sensors and configured to limit, or avoid, contact with potential obstacles. However Manzi further teaches this, (See Manzi paragraphs 38, 102, sensors detecting obstacles to avoid)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify sensor of Halloway to further include sensor and algorithm for avoiding hitting nearby obstacles upon detection by the sensor further taught by Manzi because damage to the robotic device can be prevented by implementing this algorithm, thereby providing protection to both robotic device and any obstacle that may be a person.


Claims 15-20, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. (US Publication No. 2018/0264640 A1), in view of Reynolds et al. (US Publication No. 2016/0275702 A1)

In regards to claim 15, Holloway teaches the automaton according to claim 13.
Halloway does not specifically teach, wherein the interface is configured to identify, in the portion of the surroundings that is displayed on the screen, at least one determined surface that is surrounded by a closed outline.  
However, Reynolds further teaches, wherein the interface is configured to identify, in the portion of the surroundings that is displayed on the screen, at least one determined surface that is surrounded by a closed outline.  (See fig. 20 and paragraph 62, If the user is having an issue with the paint bleeding into undesired areas and would like to section off an area, the user can click the masking tool 161, FIG. 20.  There are two types of masking tools: One is a line tool that allows a user to block off an area with a straight line 58 (FIG. 20). Figs. 21-22 further discloses identified painted surface defined by closed outline or straight line 58)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify user interface screen of Halloway- to include user interface screen for painting operation further taught by Reynolds because user is provided with multiple options to mask off specific area defined by the user, therefore preventing paint bleeding/painting into undesired areas (paragraph 62). This improves user experience as user is able to paint desired area more efficiently.

In regards to claim 16, Holloway- teaches the automaton according to claim 13.
Holloway- does not specifically teach, wherein the interface is configured to enable a person: to select the surface for treatment by selecting, on the representation displayed on the screen, at least one determined surface surrounded by a closed outline, and possibly to exclude at least a portion of said determined surface that is not to be treated by selecting, on the representation displayed on the screen, a determined portion surrounded by a closed outline that is situated inside said determined surface.  
However, Reynolds further teaches, wherein the interface is configured to enable a person: to select the surface for treatment by selecting, on the representation displayed on the screen, at least one determined surface surrounded by a closed outline, and possibly to exclude at least a portion of said determined surface that is not to be treated by selecting, on the representation displayed on the screen, a determined portion surrounded by a closed outline that is situated inside said determined surface.  (See fig. 20-22, paragraph 62, One is a line tool that allows a user to block off an area with a straight line 58 (FIG. 20) and then paint, e.g. with the paint brush 52, without concern that the paint will bleed into the area 158 that the user masked off, see FIG. 21. Also see fig. 21-24, paragraphs 63-64, excluding desired portion of the surface from being painted. Also see paragraph 61, eraser icon 59)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify user interface screen of Halloway-Manzi to include user interface screen for painting operation further taught by Reynolds because user is provided with multiple options to mask off specific area defined by the 


In regards to claim 17, Holloway- teaches the automaton according to claim 13. 
Holloway- does not specifically teach, wherein the interface is configured to enable a person: to select the surface for treatment by making at least one closed outline on the representation displayed on the screen in order to define a defined -3-surface, by making a closed outline on the representation displayed on the screen in order to define a defined portion situated inside said defined surface.
However, Reynolds further teaches, wherein the interface is configured to enable a person: to select the surface for treatment by making at least one closed outline on the representation displayed on the screen in order to define a defined -3-surface, by making a closed outline on the representation displayed on the screen in order to define a defined portion situated inside said defined surface. (See fig. 20-22, paragraph 62, One is a line tool that allows a user to block off an area with a straight line 58 (FIG. 20) and then paint, e.g. with the paint brush 52, without concern that the paint will bleed into the area 158 that the user masked off, see FIG. 21. Also see fig. 21-24, paragraphs 63-64, excluding desired portion of the surface from being painted. Also see paragraph 61, eraser icon 59)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify user interface screen of Halloway- to include user interface screen for painting operation further taught by Reynolds 


In regards to claim 18, Holloway- -Reynolds teaches the automaton according to claim 17, wherein the interface is configured to identify at least one singularity in the portion of the surroundings displayed on the screen and wherein the interface is configured to modify the closed outline of at least one defined surface so as to make it correspond with one or more of said singularities.  (See Reynolds figs.21-25 and paragraphs 62-64, user first defines straight line 58 and singularity is identified (e.g. shown in fig. 21-22, album or window in the center is not painted), user then decides to move straight line 58 to align with one edge of the singularity. As shown in fig. 22, user can easily select remove all button to remove any existing straight line and redraw straight line for modification in closed outline)

In regards to claim 19, Holloway teaches the automaton according to claim 13.
Holloway does not specifically teach,  wherein the screen of the interface is a touch screen however Reynolds further teaches this, (See fig. 22 and paragraph 137, 158, gamepad 938…The operator is shown where the gun is pointing by an arrow and can directly control the movement, for example with a gamepad controller.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify user interface screen of Halloway- 


In regards to claim 20, Holloway- teaches the automaton according to claim 13.
Holloway- teaches generating a 3D map as well as displaying video captured from camera which displays 3D (e.g. see at least fig. 49-51 and paragraphs 27, 135) however does not specifically teach, in which the surface for treatment is to be found on the basis of a file containing a …model of said surroundings.   
However, Reynolds further teaches, in which the surface for treatment is to be found on the basis of a file containing a …model of said surroundings.  (See fig. 9-13 and paragraphs 57-58, uploading image file for painting)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify user interface screen of Halloway- to include user interface screen for painting operation further taught by Reynolds because user is provided with multiple options to mask off specific area defined by the user, therefore preventing paint bleeding/painting into undesired areas (paragraph 62). This improves user experience as user is able to paint desired area more efficiently.

In regards to claim 27, Holloway -Reynolds teaches the automaton according to claim 17, wherein the interface is configured to enable a person to exclude at least a portion of said defined surface that is not to be treated by making a closed outline on the representation displayed on the screen in order to define a defined portion situated inside said defined surface.  (See Reynolds fig. 20-22, paragraph 62, One is a line tool that allows a user to block off an area with a straight line 58 (FIG. 20) and then paint, e.g. with the paint brush 52, without concern that the paint will bleed into the area 158 that the user masked off, see FIG. 21. Also see fig. 21-24, paragraphs 63-64, excluding desired portion of the surface from being painted. Also see paragraph 61, eraser icon 59)

In regards to claim 28, Holloway- -Reynolds teaches the automaton according to claim 18,  wherein the at least one singularity in the portion of the surroundings displayed on the screen is one or more corners or one or more edges.  (See Reynolds figs.21-25 and paragraphs 62-64, user first defines straight line 58 and singularity is identified (e.g. shown in fig. 21-22, album frame or window surrounded by four edges in the center of the left side of the figure is not painted), user then decides to move straight line 58 to align with one edge of the singularity. As shown in fig. 22, user can easily select remove all button to remove any existing straight line and redraw straight line for modification in closed outline)

In regards to claim 29, Holloway- -Reynolds teaches the automaton according to claim 20,  wherein the screen is configured to display the representation in three-dimensions of at least a portion of the surroundings in which the surface for treatment is to be found on the basis of a file containing a 3D model of said surroundings. (Holloway teaches generating a 3D map as well as displaying video captured from camera which displays 3D representation (e.g. see at least fig. 49-51 and paragraphs 27, 135). Also see Reynolds fig. 9-13 and paragraphs 57-58, uploading image file for painting)


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. (US Publication No. 2018/0264640 A1), in view of Kock (US 20110264266 A1)


In regards to claim 32, Holloway teaches the automaton according to claim 13.
Holloway does not specifically teach, also comprising optical sensors forming a barrier between the zone in which the automaton moves and the remainder of the surroundings.
However, Kock further teaches, also comprising optical sensors forming a barrier between the zone in which the automaton moves and the remainder of the surroundings. (See paragraphs 21-24,movable robot. Also see paragraph 27, 29, 54, and fig. 3, The sensor system 23 comprises at least one optical sensor configured to survey an area in the vicinity to the robot 21 with respect to the position, moving direction and moving speed of humans P21, P22 entering or working in said area. Said area being divided into zones 25a, 25b based on the distance to the robot 21)
. 




Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive.
Applicant provides argument with respect to Manzi however as set forth above new ground of rejection is presented herein. Therefore, the argument is moot. 
With respect to Holloway, applicant argues,

    PNG
    media_image1.png
    141
    650
    media_image1.png
    Greyscale

Examiner respectfully disagrees. In response, Examiner directs to rejection of claim 1: and wherein the automaton is autonomous (See abstract, paragraph 161, the robotic vehicle automatically calculates the area that needs to be sprayed…paragraph 28, the present invention provides a modular robot comprising a plurality of mutually connectable modules. Throughout paragraphs of Holloway describes functionality of the robot arm, where the term “robot” as known by person of ordinary skilled in the art, is known to be autonomous. Also, claim does not draw clear boundary as to what constitutes being “autonomous” (i.e. partial human intervene? Or no human intervene at all?). Even if a person controls over robot via computer remotely, one can still say that robot is autonomous since it performs the operation (i.e. physical movement/action) by itself) 
and also, scanning an area to build a 3D image, and further comprises sensors and/or one or more cameras enabling the automaton to locate its position in the building in three dimensions. (See fig. 22, paragraph 137, The electromechanical arm 900 is also provided with a microcontroller in the form of a laptop 936 having a screen 910 for displaying the image from the camera 906. Also see fig. 49-51 and paragraphs 157-160, 3D camera or other camera. (See abstract, paragraph 161, the robotic vehicle automatically calculates the area that needs to be sprayed. Also see paragraph 133, The chassis 622 further comprises the camera 606, mounted to observe the direction of aim of the spray gun 604. The chassis 622 also comprises a light and range finder 626 mounted to illuminate and produce a 3D map of the void, respectively. A pair of lasers 624 are mounted to an underside of the spray gun 604 for projecting a laser cross (not shown) onto a surface to be sprayed using the spray gun 604 denoting the point of aim of the spray gun 604. Alternatively the range finder may comprise a laser range finder (lidar) or similar device that can scan an area to build up a 3D image. As the angle of the gun and the relative position of the surface being sprayed is known the point of aim can be calculated and overlaid digitally on the operators screen)

According to MPEP 2114: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Claim 1 recites, “treat an inside surface of a building such as a surface walls, facades, and/or ceilings…” Usage of the phrase “such as” is merely an intended use where possible example of treatable item/object/area are provided as claim. Examiner treats “such as a surface walls, facades, and/or ceilings” as intended use phrase having no patentable weight. If this limitation is not to be interpreted as intended use, then it faces an issue of 35 USC 112[b] indefiniteness. Clearly, cited prior arts disclose all the structural limitations of the claim, therefore, said limitation is automatically met. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.